DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-30 pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al (US 2019/0293748 Al; hereinafter “Gulati”) in view of Yang et al (US 20160134314 A1; hereinafter “Yang”) and further in view of Nakagawa et al (US 20130342381 A1; hereinafter “Nakagawa”).

Regarding claim 1,
	Gulati teaches:
A method of wireless communication ([abstract] – “wireless communications”)  at a first user equipment (UE), ([abstract] – “user equipment”) comprising: 
receiving an indication of a location of a second UE (Claim 9 – “receiving a set of beacons, a set of coded discovery messages, or a combination thereof for the additional UEs on the one or more side-communication channels between the UE and the one or more of the additional UEs to indicate locations of the additional UEs” second UE corresponds to an additional UE)  and an indication of one or more parameters associated with radar transmissions from the second UE; ([0112] – “A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles)
receiving a radio frequency waveform comprising a first component associated with the radar transmissions from the second UE (Fig. 6A, element 605; [0091] – The vehicle 630 moving from right to left closest to the vehicle 620 moving from left to right may also transmit radar 605)  and a second component associated with reflected radar transmissions from the first UE; (Fig. 6A, elements 610, 615; [0091] – vehicles 625 and 630 moving from right to left reflect back desired signals 610 and 615, respectively (e.g., based on the radar emitted by the car 620).)
compensating for an interference ([0115] – enabling the coexistence of multiple radar sources by a UE, where UE may suppress radar interference in a communication system in accordance with aspects of the present disclosure. In step 910, the UE may choose patterns (e.g., a pattern of waveform parameters, a codeword, etc.) based on which parameters are varied across users.])  (Lined through limitation corresponds to element not taught by reference) based at least in part on the location of the second UE and the one or more parameters associated with the radar transmissions from the second UE; and ([0112] – “A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles, the locations of the other vehicles, the location of the UE 120, or some combination of this information to determine the set of codewords being used in the proximity of the UE 120 (e.g., according to some proximity threshold or definition).”)

Gulati does not explicitly teach:
compensating for an interference from the first component of the received radio frequency waveform 
generating a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform. 

Yang teaches:
compensating for an interference from the first component of the received radio frequency waveform ([0007] – “determine, by a communication device, parameters for each of at least one interfering radio signal of a communication signal received by one or more antenna of the communication device; and based on the determined parameters, at least one of suppress and cancel the at least one interfering radio signal from the communication signal by the communication device.”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Gulati in view of Yang does not teach:
generating a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform. 
	
Nakagawa teaches:
generating a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform. ([0065] – “As a result, the image converter 16 is only inputted with the sweep data of which only the interference component is reduced, and the echo image where only the interference component is accurately removed is displayed on the display unit 18.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nakagawa’s known technique to Gulati in view of Yang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati in view of Yang teaches a base method of removing interference; (2) Nakagawa teaches generating a radar image after removing interference; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by providing data visualization; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 2,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 1, wherein compensating for the interference further comprises: generating a frequency spectrum based at least in part on the received radio frequency waveform; ([0094] – “A vehicle 620 transmitting the radar waveform may receive and process reflected signals from target(s) and detect the range and Doppler of each target based on the difference in the received the transmitted frequencies”)
identifying a portion of the frequency spectrum that comprises the interference from the first component of the received radio frequency waveform based at least in part on the location of the second UE and the one or more parameters associated with the radar transmissions from the second UE; and ([0066] – “each UE 120 may transmit indications of the waveform parameters used by that UE 120, such that the nearby UEs 120 can identify the other radar waveforms and reduce the interference caused by these radar waveforms.”)

Gulati does not teach:
removing the identified portion from the frequency spectrum.

Yang teaches:
removing the identified portion from the frequency spectrum. ([0045] – “At step 320 there is based on the determined parameters, at least one of suppressing and cancelling the at least one interfering radio signal from the communication signal by the communication device.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 3,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 

Gulati does not teach:
The method of claim 2, wherein removing the identified portion from the frequency spectrum comprises nulling the identified portion of the frequency spectrum 

Yang teaches:
The method of claim 2, wherein removing the identified portion from the frequency spectrum comprises nulling the identified portion of the frequency spectrum ([0043] – “Once these estimates are obtained, s(t) can be constructed and cancelled-out from the received signal (i.e. interference cancellation is performed).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 4,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 

Gulati in view of Yang does not teach:
The method of claim 3, wherein nulling the identified portion of the frequency spectrum comprises setting values of the identified portion of the frequency spectrum to zero. 

Nakagawa teaches:
The method of claim 3, wherein nulling the identified portion of the frequency spectrum comprises setting values of the identified portion of the frequency spectrum to zero. (Fig. 9c, [0065] – “The radar apparatus of this embodiment detects the interference component by the signal processor 15 and performs a level reduction thereof (e.g., zero-replacement processing)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nakagawa’s known technique to Gulati in view of Yang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati in view of Yang teaches a base method of removing interference; (2) Nakagawa teaches a specific technique of zero-replacement processing for interference removal; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 5,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 

Gulati does not teach:
The method of claim 3, wherein nulling the identified portion of the frequency spectrum comprises setting values of the identified portion of the frequency spectrum to a random variable based on a noise level of the frequency spectrum.

Yang teaches:
The method of claim 3, wherein nulling the identified portion of the frequency spectrum comprises setting values of the identified portion of the frequency spectrum to a random variable based on a noise level of the frequency spectrum. ([0043] – “Once these estimates are obtained, s(t) can be constructed and cancelled-out from the received signal (i.e. interference cancellation is performed).” After s(t) is removed, r(t)=d(t)+n(t) where n(t) is based on noise)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 6,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 2, wherein the frequency spectrum comprises a doppler frequency spectrum, a direction of arrival frequency spectrum, a range spectrum, or a combination thereof. ([0094] – “A vehicle 620 transmitting the radar waveform may receive and process reflected signals from target(s) and detect the range and Doppler of each target based on the difference in the received the transmitted frequencies”)

Regarding claim 7,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 1, further comprising: identifying a target based at least in part on compensating for the interference associated with the radar transmissions from the second UE.  ([0082] – “For example, a UE 120 may vary its waveform and/or waveform parameters for at least a subset of chirps based on the selected parameters for nearby UEs 120 to achieve interference shaping, suppression, or both. This may improve the reliability of the target detection procedure performed by the UE 120.”)

Regarding claim 8,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 7, wherein the reflected radar transmissions from the first UE are reflected from the target. (Fig. 6A, elements 610, 615; [0091] – vehicles 625 and 630 moving from right to left reflect back desired signals 610 and 615, respectively (e.g., based on the radar emitted by the car 620).)

Regarding claim 9,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 1, wherein the indication of the location of the second UE ([0016] – “side-communication channels between the UE and one or more additional UEs to indicate a location of the UE.”) and the indication of the one or more parameters associated with the radar transmissions from the second UE are received via a sidelink channel. ([0013] – “one or more of the selected waveform parameters on one or more side-communication channels between the UE and one or more additional UEs.”)

Regarding claim 10,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 1, wherein the indication of the location of the second UE comprises global positioning system signaling from the second UE, ([0059] – “UE 120 may also be… global positioning system”) an explicit indication of the location from the second UE, ([0016] – side-communication channels between the UE and one or more additional UEs to indicate a location of the UE) an indication of a synchronized transmission timing between the first UE and the second UE, or a combination thereof. (As best interpreted by examiner, these limitations are listed in the alternative and only one is required by the claim)

Regarding claim 11,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 1, wherein the radar transmissions from the second UE comprise a frequency modulated continuous wave; and ([0030] – “FIGS. 7A and 7B illustrate frequency-time plots of a frequency modulated continuous wave (FMCW) with different parameters in accordance with aspects of the present disclosure”)
wherein the one or more parameters associated with the radar transmissions from the second UE ([0066] – “each UE 120 may transmit indications of the waveform parameters used by that UE 120, such that the nearby UEs 120 can identify the other radar waveforms and reduce the interference caused by these radar waveforms.”) comprise one or more of a frequency ramp direction of the frequency modulated continuous wave, a start frequency of the frequency modulated continuous wave, a transmission start time of the frequency modulated continuous wave, or a duration of each pulse of the frequency modulated continuous wave. ([0096] – “FIGS. 7A and 7B illustrate frequency-time plots 700 of an FMCW with different parameters in accordance with aspects of the present disclosure. In the frequency-time plots 700A and 700B, B may represent the frequency range 705 or 707 for the FMCW and T.sub.C may represent the duration of a chirp (shown in time 710 and 712). The frequency of the wave sweeps across the entire bandwidth part from zero (0) to B (where 0 and B illustrate the range of the frequency, and the actual frequency values may be any values in the bandwidth).”)
	

Regarding claim 12,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
	Gulati further teaches:
The method of claim 11, wherein the one or more parameters indicate a velocity of the second UE or a direction of arrival of the second UE. ([0122] – “the spatial parameter of the second UE includes a location of the second UE, a speed of the second UE, a direction of travel of the second UE, a velocity of the second UE, or a combination thereof.”)


Regarding claim 13,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 1, further comprising: transmitting a frequency modulated continuous wave comprising a number of frequency sweep chirps. (Fig. 7; [0097] – “a time including N.sub.C chirps… the frequency of the wave may sweep through the frequency range B any number of times within the reference chirp duration”)

Regarding claim 14,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The method of claim 13, wherein the reflected radar transmissions from the first UE comprise a reflection of the number of frequency sweep chirps. ([0095] – “A modulating signal may vary a chirp's instantaneous frequency linearly over a fixed period of time (e.g., sweep time T.sub.C) in a transmission. The transmitted signal (e.g., the emitted radar waveform) may interact with the target and reflect back to a receive antenna.”)

Regarding claim 15,
	Gulati teaches:
An apparatus for wireless communication ([abstract] – “wireless communications”)  at a first user equipment (UE), comprising: ([abstract] – “user equipment”)
a processor; ([0008] – “The apparatus may include a processor,”)
memory coupled with the processor; and ([0008] – “memory in electronic communication with the processor,”)
instructions stored in the memory and executable by the processor to cause the apparatus to: ([0008] – “instructions stored in the memory. The instructions may be executable by the processor”)
receive an indication of a location of a second UE (Claim 9 – “receiving a set of beacons, a set of coded discovery messages, or a combination thereof for the additional UEs on the one or more side-communication channels between the UE and the one or more of the additional UEs to indicate locations of the additional UEs” second UE corresponds to an additional UE) and an indication of one or more parameters associated with radar transmissions from the second UE; ([0112] – “A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles)
receive a radio frequency waveform comprising a first component associated with the radar transmissions from the second UE (Fig. 6A, element 605; [0091] – The vehicle 630 moving from right to left closest to the vehicle 620 moving from left to right may also transmit radar 605)  and a second component associated with reflected radar transmissions from the first UE; (Fig. 6A, elements 610, 615; [0091] – vehicles 625 and 630 moving from right to left reflect back desired signals 610 and 615, respectively (e.g., based on the radar emitted by the car 620).)
compensate for an interference ([0115] – enabling the coexistence of multiple radar sources by a UE, where UE may suppress radar interference in a communication system in accordance with aspects of the present disclosure. In step 910, the UE may choose patterns (e.g., a pattern of waveform parameters, a codeword, etc.) based on which parameters are varied across users.])  (Lined through limitation corresponds to element not taught by reference) based at least in part on the location of the second UE and the one or more parameters associated with the radar transmissions from the second UE; and ([0112] – “A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles, the locations of the other vehicles, the location of the UE 120, or some combination of this information to determine the set of codewords being used in the proximity of the UE 120 (e.g., according to some proximity threshold or definition).”)

Gulati does not explicitly teach:
compensate for an interference from the first component of the received radio frequency waveform
generate a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform.

Yang teaches:
compensate for an interference from the first component of the received radio frequency waveform ([0007] – “determine, by a communication device, parameters for each of at least one interfering radio signal of a communication signal received by one or more antenna of the communication device; and based on the determined parameters, at least one of suppress and cancel the at least one interfering radio signal from the communication signal by the communication device.”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Gulati in view of Yang does not teach:
generate a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform.

Nakagawa teaches:
generate a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform. ([0065] – “As a result, the image converter 16 is only inputted with the sweep data of which only the interference component is reduced, and the echo image where only the interference component is accurately removed is displayed on the display unit 18.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nakagawa’s known technique to Gulati in view of Yang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati in view of Yang teaches a base method of removing interference; (2) Nakagawa teaches generating a radar image after removing interference; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by providing data visualization; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 16,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 

Gulati further teaches:
The apparatus of claim 15, wherein the instructions to compensate for the interference are further executable by the processor to cause the apparatus to: 
generate a frequency spectrum based at least in part on the received radio frequency waveform; ([0094] – “A vehicle 620 transmitting the radar waveform may receive and process reflected signals from target(s) and detect the range and Doppler of each target based on the difference in the received the transmitted frequencies”)
identifying a portion of the frequency spectrum that comprises the interference from the first component of the received radio frequency waveform based at least in part on the location of the second UE and the one or more parameters associated with the radar transmissions from the second UE; and ([0066] – “each UE 120 may transmit indications of the waveform parameters used by that UE 120, such that the nearby UEs 120 can identify the other radar waveforms and reduce the interference caused by these radar waveforms.”)

Gulati does not teach:
remove the identified portion from the frequency spectrum. 

Yang teaches:
remove the identified portion from the frequency spectrum. ([0045] – “At step 320 there is based on the determined parameters, at least one of suppressing and cancelling the at least one interfering radio signal from the communication signal by the communication device.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts

Regarding claim 17,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 

Gulati does not teach:
The apparatus of claim 16, wherein removing the identified portion from the frequency spectrum comprises nulling the identified portion of the frequency spectrum. 

Yang teaches:
The apparatus of claim 16, wherein removing the identified portion from the frequency spectrum comprises nulling the identified portion of the frequency spectrum. ([0043] – “Once these estimates are obtained, s(t) can be constructed and cancelled-out from the received signal (i.e. interference cancellation is performed).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 18,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 

Gulati in view of Yang does not teach:
The apparatus of claim 17, wherein nulling the identified portion of the frequency spectrum comprises setting values of the identified portion of the frequency spectrum to zero. 

Nakagawa teaches:
The apparatus of claim 17, wherein nulling the identified portion of the frequency spectrum comprises setting values of the identified portion of the frequency spectrum to zero. (Fig. 9c, [0065] – “The radar apparatus of this embodiment detects the interference component by the signal processor 15 and performs a level reduction thereof (e.g., zero-replacement processing)”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nakagawa’s known technique to Gulati in view of Yang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati in view of Yang teaches a base method of removing interference; (2) Nakagawa teaches a specific technique of zero-replacement processing for interference removal; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 

Gulati does not teach:
The apparatus of claim 17, wherein nulling the identified portion of the frequency spectrum comprises setting values of the identified portion of the frequency spectrum to a random variable based on a noise level of the frequency spectrum. 

Yang teaches:
The apparatus of claim 17, wherein nulling the identified portion of the frequency spectrum comprises setting values of the identified portion of the frequency spectrum to a random variable based on a noise level of the frequency spectrum. ([0043] – “Once these estimates are obtained, s(t) can be constructed and cancelled-out from the received signal (i.e. interference cancellation is performed).” After s(t) is removed, r(t)=d(t)+n(t) where n(t) is based on noise)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 20,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The apparatus of claim 16, wherein the frequency spectrum comprises a doppler frequency spectrum, a direction of arrival frequency spectrum, a range spectrum, or a combination thereof. ([0094] – “A vehicle 620 transmitting the radar waveform may receive and process reflected signals from target(s) and detect the range and Doppler of each target based on the difference in the received the transmitted frequencies”)

Regarding claim 21,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The apparatus of claim 15, wherein the instructions are further executable by the processor to cause the apparatus to: identify a target based at least in part on compensating for the interference associated with the radar transmissions from the second UE. ([0082] – “For example, a UE 120 may vary its waveform and/or waveform parameters for at least a subset of chirps based on the selected parameters for nearby UEs 120 to achieve interference shaping, suppression, or both. This may improve the reliability of the target detection procedure performed by the UE 120.”)

Regarding claim 22,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The apparatus of claim 21, wherein the reflected radar transmissions from the first UE are reflected from the target. (Fig. 6A, elements 610, 615; [0091] – vehicles 625 and 630 moving from right to left reflect back desired signals 610 and 615, respectively (e.g., based on the radar emitted by the car 620).)

Regarding claim 23,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The apparatus of claim 15, wherein the indication of the location of the second UE ([0016] – “side-communication channels between the UE and one or more additional UEs to indicate a location of the UE.”) and the indication of the one or more parameters associated with the radar transmissions from the second UE are received via a sidelink channel. ([0013] – “one or more of the selected waveform parameters on one or more side-communication channels between the UE and one or more additional UEs.”)

Regarding claim 24,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The apparatus of claim 15, wherein the indication of the location of the second UE comprises global positioning system signaling from the second UE, ([0059] – “UE 120 may also be… global positioning system”)  an explicit indication of the location from the second UE, ([0016] – side-communication channels between the UE and one or more additional UEs to indicate a location of the UE) an indication of a synchronized transmission timing between the first UE and the second UE, or a combination thereof. (As best interpreted by examiner, these limitations are listed in the alternative and only one is required by the claim)

Regarding claim 25,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The apparatus of claim 15, wherein the radar transmissions from the second UE comprise a frequency modulated continuous wave and ([0030] – “FIGS. 7A and 7B illustrate frequency-time plots of a frequency modulated continuous wave (FMCW) with different parameters in accordance with aspects of the present disclosure”)
wherein the one or more parameters associated with the radar transmissions from the second UE ([0066] – “each UE 120 may transmit indications of the waveform parameters used by that UE 120, such that the nearby UEs 120 can identify the other radar waveforms and reduce the interference caused by these radar waveforms.”)  comprise one or more of a frequency ramp direction of the frequency modulated continuous wave, a start frequency of the frequency modulated continuous wave, a transmission start time of the frequency modulated continuous wave, or a duration of each pulse of the frequency modulated continuous wave. ([0096] – “FIGS. 7A and 7B illustrate frequency-time plots 700 of an FMCW with different parameters in accordance with aspects of the present disclosure. In the frequency-time plots 700A and 700B, B may represent the frequency range 705 or 707 for the FMCW and T.sub.C may represent the duration of a chirp (shown in time 710 and 712). The frequency of the wave sweeps across the entire bandwidth part from zero (0) to B (where 0 and B illustrate the range of the frequency, and the actual frequency values may be any values in the bandwidth).”)

Regarding claim 26,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The apparatus of claim 25, wherein the one or more parameters indicate a velocity of the second UE or a direction of arrival of the second UE. ([0122] – “the spatial parameter of the second UE includes a location of the second UE, a speed of the second UE, a direction of travel of the second UE, a velocity of the second UE, or a combination thereof.”)

Regarding claim 27,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
	Gulati further teaches:
The apparatus of claim 15, wherein the instructions are further executable by the processor to cause the apparatus to: transmit a frequency modulated continuous wave comprising a number of frequency sweep chirps. (Fig. 7; [0097] – “a time including N.sub.C chirps… the frequency of the wave may sweep through the frequency range B any number of times within the reference chirp duration”)

Regarding claim 28,
Gulati in view of Yang and further in view of Nakagawa teaches the invention as claimed and discussed above. 
Gulati further teaches:
The apparatus of claim 27, wherein the reflected radar transmissions from the first UE comprise a reflection of the number of frequency sweep chirps. ([0095] – “A modulating signal may vary a chirp's instantaneous frequency linearly over a fixed period of time (e.g., sweep time T.sub.C) in a transmission. The transmitted signal (e.g., the emitted radar waveform) may interact with the target and reflect back to a receive antenna.”)

Regarding claim 29,
	Gulati teaches:
An apparatus for wireless communication ([abstract] – “wireless communications”)   at a first user equipment (UE), comprising:  ([abstract] – “user equipment”)
means for receiving an indication of a location of a second UE (Claim 9 – “receiving a set of beacons, a set of coded discovery messages, or a combination thereof for the additional UEs on the one or more side-communication channels between the UE and the one or more of the additional UEs to indicate locations of the additional UEs” second UE corresponds to an additional UE) and an indication of one or more parameters associated with radar transmissions from the second UE; ([0112] – “A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles)
 means for receiving a radio frequency waveform comprising a first component associated with the radar transmissions from the second UE (Fig. 6A, element 605; [0091] – The vehicle 630 moving from right to left closest to the vehicle 620 moving from left to right may also transmit radar 605)  and a second component associated with reflected radar transmissions from the first UE; (Fig. 6A, elements 610, 615; [0091] – vehicles 625 and 630 moving from right to left reflect back desired signals 610 and 615, respectively (e.g., based on the radar emitted by the car 620).)
means for compensating for an interference ([0115] – enabling the coexistence of multiple radar sources by a UE, where UE may suppress radar interference in a communication system in accordance with aspects of the present disclosure. In step 910, the UE may choose patterns (e.g., a pattern of waveform parameters, a codeword, etc.) based on which parameters are varied across users([0112] – “A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles, the locations of the other vehicles, the location of the UE 120, or some combination of this information to determine the set of codewords being used in the proximity of the UE 120 (e.g., according to some proximity threshold or definition).”)

Gulati does not explicitly teach:
means for compensating for an interference from the first component of the received radio frequency waveform 
means for generating a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform.

Yang teaches:
means for compensating for an interference from the first component of the received radio frequency waveform ([0007] – “determine, by a communication device, parameters for each of at least one interfering radio signal of a communication signal received by one or more antenna of the communication device; and based on the determined parameters, at least one of suppress and cancel the at least one interfering radio signal from the communication signal by the communication device.”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Gulati in view of Yang does not teach:
means for generating a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform.

Nakagawa teaches:
means for generating a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received radio frequency waveform. ([0065] – “As a result, the image converter 16 is only inputted with the sweep data of which only the interference component is reduced, and the echo image where only the interference component is accurately removed is displayed on the display unit 18.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nakagawa’s known technique to Gulati in view of Yang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati in view of Yang teaches a base method of removing interference; (2) Nakagawa teaches generating a radar image after removing interference; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by providing data visualization; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 30,
	Gulati teaches:
A non-transitory computer-readable medium storing code at a first user equipment (UE), ([0010] – “A non-transitory computer-readable medium storing code for suppressing interference implemented by a UE”) the code comprising instructions executable by a processor to: ([0010] – “code may include instructions executable by a processor”)
receive an indication of a location of a second UE (Claim 9 – “receiving a set of beacons, a set of coded discovery messages, or a combination thereof for the additional UEs on the one or more side-communication channels between the UE and the one or more of the additional UEs to indicate locations of the additional UEs” second UE corresponds to an additional UE and an indication of one or more parameters associated with radar transmissions from the second UE; ([0112] – “A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles)
receive a radio frequency waveform comprising a first component associated with the radar transmissions from the second UE  (Fig. 6A, element 605; [0091] – The vehicle 630 moving from right to left closest to the vehicle 620 moving from left to right may also transmit radar 605)   and a second component associated with reflected radar transmissions from the first UE; (Fig. 6A, elements 610, 615; [0091] – vehicles 625 and 630 moving from right to left reflect back desired signals 610 and 615, respectively (e.g., based on the radar emitted by the car 620).)
compensate for an interference ([0115] – enabling the coexistence of multiple radar sources by a UE, where UE may suppress radar interference in a communication system in accordance with aspects of the present disclosure. In step 910, the UE may choose patterns (e.g., a pattern of waveform parameters, a codeword, etc.) based on which parameters are varied across users.])   (Lined through limitation corresponds to element not taught by reference)  based at least in part on the location of the second UE and the one or more parameters associated with the radar transmissions from the second UE; and “A UE 120 (e.g., a vehicle) may use the side information (e.g., the broadcast information) received from other vehicles indicating the parameter pattern (or codeword) being used by the other vehicles, the locations of the other vehicles, the location of the UE 120, or some combination of this information to determine the set of codewords being used in the proximity of the UE 120 (e.g., according to some proximity threshold or definition).”)

Gulati does not explicitly teach:
compensate for an interference from the first component of the received radio frequency waveform 
generate a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received 13 radio frequency waveform.

Yang teaches:
compensate for an interference from the first component of the received radio frequency waveform ([0007] – “determine, by a communication device, parameters for each of at least one interfering radio signal of a communication signal received by one or more antenna of the communication device; and based on the determined parameters, at least one of suppress and cancel the at least one interfering radio signal from the communication signal by the communication device.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Gulati’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati teaches a base method of obtaining parameters corresponding to interference and using these parameters to avoid interference; (2) Yang teaches recognizing received interference based on determined parameters and suppressing and/or cancelling said interference ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by mitigating interference on the receive side; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Gulati in view of Yang does not teach:
generate a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received 13 radio frequency waveform.

Nakagawa teaches:
generate a radar image from the received radio frequency waveform based at least in part on compensating for the interference from the first component of the received 13 radio frequency waveform. ([0065] – “As a result, the image converter 16 is only inputted with the sweep data of which only the interference component is reduced, and the echo image where only the interference component is accurately removed is displayed on the display unit 18.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nakagawa’s known technique to Gulati in view of Yang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gulati in view of Yang teaches a base method of removing interference; (2) Nakagawa teaches generating a radar image after removing interference; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved system by providing data visualization; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648